Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on was filed on 03/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (US20140255193A1 published 09/11/2014; hereinafter Tsai).
Regarding claim 1, Tsai teaches an apparatus, comprising: 
a microfluidic rotor device (centrifugal rotor – paragraph 47 and Fig. 1) having a first layer (rotor body 102 – Fig. 1) defining a channel (a bottom hole 102b of the receiving cavity 102a – Figs. 1-3), a set of wells (a pair of cavities outside of the receiving cavity 102a – Fig. 2), and a cavity (a receiving cavity 102a – Fig. 2), the cavity being separate from the wells (a wall separates the receiving cavity 102a and the pair of cavities outside of the receiving cavity 102a – Fig. 2), and the microfluidic rotor device further having a second layer coupled to the first layer (a piercing structure 106 coupled to the rotor body 102 – Figs. 1-2), the second layer including at least one protrusion extending towards the first layer (multiple cones 107 on the piercing structures 106 extending towards the rotor body 102 – Fig. 2), and the second layer defining an opening configured to receive a fluid (the cones 107 have concave groove 107c to guide the diluent to flow out of an opening, penetrated by the cones, on the seal film), wherein the channel establishes a fluid communication path between the opening and the set of wells; and 
a container slidable within the cavity during use (diluent container 104 is lifted during used – paragraph 48 and Figs 2-3), wherein the protrusion is configured to penetrate a wall of the container (the cones 107 on the piercing structures 106 pierces the seal film 104a of the diluent container 104 – Fig. 3).
Regarding claim 2, Tsai teaches the apparatus of claim 1, wherein the container is configured to hold one or more of a fluid, diluent (a diluent container 104 contains diluents inside – paragraph 47), and a reagent.
Regarding claim 3, Tsai teaches the apparatus of claim 2, wherein the protrusion is tapered (the cones 107 on the piercing structures 106 are tapered – Figs. 1-3).
Regarding claim 4, Tsai teaches the apparatus of claim 1, wherein the wall of the container includes a membrane (seal film 104a of the diluent container 104 – Fig. 3), and the at least one protrusion is configured to penetrate the membrane of the container as the container is advanced towards the second layer (the cones 107 on the piercing structures 106 pierces the seal film 104a of the diluent container 104 – Fig. 3).
Regarding claim 5, Tsai teaches the apparatus of claim 1, wherein the first layer includes a metering chamber (the space inside the diluent container 104 – Fig. 2), wherein the cavity is in fluid communication with the metering chamber (diluents flow from the diluent container 104 to the receiving cavity 102a after the cones 107 pierce the seal film 104a – paragraph 49).
Regarding claim 6, Tsai teaches the apparatus of claim 1, wherein the apparatus is configured to receive a substance including one or more of blood (biological analysis of blood and other specimen – paragraph 5), serum, plasma, and urine.
 Response to Arguments
	Applicant’s addition arguments with respect to the rejections of the claim 1 have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                                               

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797